 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL D. GOWE
     Supervising Deputy Attorney General
 3   CARA M. PORTER
     Deputy Attorney General
 4   State Bar No. 266045
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3508
 6    Fax: (415) 703-5480
      E-mail: Cara.Porter@doj.ca.gov
 7   Attorneys for California Office of Statewide Health
     Planning and Development
 8
                           IN THE UNITED STATES BANKRUPTCY COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11

12

13   In re:                                                CASE NO. 21-40363

14   CALIFORNIA-NEVADA METHODIST                           NOTICE OF APPEARANCE AND
     HOMES,                                                REQUEST FOR NOTICE
15
                                             Debtor.
16

17         PLEASE TAKE NOTICE that the California Office of Statewide Health Planning and

18   Development (OSPHD) hereby requests that all notices given or required to be given in the

19   above-captioned case, and all papers served or required to be served in this bankruptcy

20   proceeding including, without limitation, all notices pursuant to Federal Rules of Bankruptcy

21   Procedure 2002, 3017, and 9007, be given and served upon:

22                               Cara M. Porter, Esq.
                                 Deputy Attorney General
23                               Office of the Attorney General
                                 455 Golden Gate Ave., Suite 11000
24                               San Francisco, CA 94102
                                 Telephone: (415) 510-3508
25                               Fax:          (415) 703-5480
                                 Email: cara.porter@ca.doj.gov
26

27            PLEASE TAKE FURTHER NOTICE that this request includes not only notices and papers

28   referred to in the Bankruptcy Rules specified above, but also includes, without limitation, orders
                                                       1
                                                  Notice of Appearance and Request for Notice (Case No. 21-40363)
Case: 21-40363      Doc# 24    Filed: 03/17/21    Entered: 03/17/21 14:52:10             Page 1 of 3
 1   and notices of any application, motion, petition, pleading, request, complaint, or demand, whether

 2   formal or informal, whether written or oral, and whether transmitted or conveyed by mail, courier

 3   service, hand-delivery, telephone, facsimile transmission, e-mail, or otherwise (1) that affects or

 4   seeks to affect in any way any rights or interest of any creditor or party-in-interest in the

 5   chapter 11 case, including OSHPD, with respect to: (a) the Debtor, (b) property of the estate, or

 6   proceeds thereof, in which the Debtor may claim an interest; or (c) property or proceeds thereof in

 7   the possession, custody, or control of others that the Debtor may seek to use; or (2) that requires

 8   or seeks to require any act, delivery, or any property, payment, or other conduct by OSHPD.

 9         PLEASE TAKE FURTHER NOTICE that OSHPD intends that neither this Notice of

10   Appearance and Request for Notice nor any later appearance, claim, or suit shall waive (1) its

11   right to have final orders in non-core matters entered only after de nova review by a District

12   Judge; (2) its right to trial by jury in any proceeding so triable in the chapter 11 case or any case,

13   controversy, or proceeding relating to the chapter 11 case; (3) its right to have the District Court

14   withdraw the reference in any matter subject to mandatory or discretionary withdrawal; (4) any

15   other rights, claims, actions, setoffs, or recoupments to which it is or may be entitled, in law or in

16   equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

17   reserved; or (5) its right to assert sovereign immunity.

18   Dated: March 17, 2021                                   Respectfully submitted,
19                                                           XAVIER BECERRA
                                                             Attorney General of California
20                                                           MICHAEL D. GOWE
                                                             Supervising Deputy Attorney General
21

22
                                                              /s/ Cara M. Porter
23                                                           CARA M. PORTER
                                                             Deputy Attorney General
24                                                           Attorneys for California Office of Statewide
                                                             Health Planning and Development
25

26

27

28
                                                        2
                                                    Notice of Appearance and Request for Notice (Case No. 21-40363)
Case: 21-40363     Doc# 24      Filed: 03/17/21     Entered: 03/17/21 14:52:10             Page 2 of 3
 1                                     CERTIFICATE OF SERVICE

 2         I, the undersigned, hereby certify that I am employed in the Office of the Attorney General,
     which is the office of a member of the California State Bar, at which member’s direction this
 3   service is made. I am 18 years of age or older and not a party to this matter; my business address
     is 455 Golden Gate Avenue, Suite 11000, San Francisco, CA 94102-7004.
 4
           I hereby certify that on March 17, 2021, I electronically filed the following documents with
 5   the Clerk of the Court by using the CM/ECF system:
 6                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
 7         I certify that all participants in the case are registered CM/ECF users and that service will
     be accomplished by the CM/ECF system.
 8
           I declare under penalty of perjury under the laws of the State of California the foregoing is
 9   true and correct and that this declaration was executed on March 17, 2021, at San Francisco,
     California.
10

11                      Rachel Patu                                        /s/ Rachel Patu
12
     SF2020900239
13   42598869.docx


14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                                                   Notice of Appearance and Request for Notice (Case No. 21-40363)
Case: 21-40363         Doc# 24   Filed: 03/17/21   Entered: 03/17/21 14:52:10             Page 3 of 3
